Citation Nr: 0511902	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  80-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the rating for the veteran's service-connected 
residuals of a sprain of the left shoulder was properly 
reduced from 10 percent to zero percent.

(The issue of the veteran's current entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
shoulder strain is the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1979 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that reduced the evaluation of the 
veteran's service-connected residuals of a left shoulder 
strain from 10 to zero percent disabling, effective October 
1, 1979.  

The veteran perfected a timely appeal of this determination 
to the Board, which in a May 12, 1981, decision, determined 
that the veteran's residuals of a left shoulder strain did 
not warrant an increased (compensable) rating.  In a separate 
decision, issued on this date, the Board has vacated its May 
12, 1981, decision because that determination was made 
without affording the veteran full due process of law.  As 
such, in this decision, the Board will adjudicate the 
veteran's appeal of the July 1979 rating decision as if the 
May 12, 1981, decision had not been entered.


FINDINGS OF FACT

1.  In a July 1974 rating decision, the RO increased the 
evaluation of the veteran's service-connected residuals of a 
left shoulder strain from zero percent to 10 percent, 
effective June 3, 1974.

2.  In a July 1979 rating decision, the RO reduced the 
evaluation of the veteran's service-connected residuals of a 
left shoulder strain to noncompensably disabling, effective 
October 1, 1979.

3.  In the July 1979 rating decision, the RO did not consider 
the pertinent regulations governing the reduction of the 
evaluation of a service-connected disability that had been in 
effect for at least five years.

4.  At the time of the July 1979 RO rating decision, the 
evidence did not show that the veteran's residuals of a left 
shoulder strain had undergone a material improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life.


CONCLUSIONS OF LAW

1.  The RO's July 1979 reduction of the evaluation for the 
veteran's service-connected residuals of a left shoulder 
strain from 10 percent to zero percent, without compliance 
with the requirements set forth in 38 C.F.R. § 3.344 (1979), 
renders the reduction void ab initio.  Kitchens v. Brown, 7 
Vet. App. 320 (1995).

2.  Restoration of the 10 percent rating assigned for the 
service-connected residuals of a left shoulder strain is 
warranted.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.344(a) and (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken below no further assistance 
is required.

Background

In a May 1972 rating decision, the RO granted service 
connection for residuals of a left shoulder strain and 
assigned an initial noncompensable rating under Diagnostic 
Code 5299, effective October 8, 1971.  In July 1974, the RO 
increased the evaluation of this condition to 10 percent 
under Diagnostic Code 5203, effective June 3, 1974, based on 
the findings of a June 3, 1974, VA outpatient treatment entry 
showing that the veteran continued to have pain with any 
activity, and that inclement weather worsened his condition.  
The entry also reflects that a physician prescribed aspirin 
and Tylenol to treat his pain and recommended that he avoid 
any heavy physical labor.

In May 1979, the veteran was afforded a routine physical 
examination.  The report indicates that the veteran 
complained of having recurrent left shoulder pain as well as 
left shoulder weakness.  The physician reported that the 
veteran had pain with heavy work, but that there was no 
tenderness or muscle atrophy, that he had full range of 
motion, and that X-rays were negative for arthritis.  The 
diagnosis was sprain of the left shoulder with no limitation 
of motion.  

In a July 1979 rating decision, based on the findings of the 
May 1979 VA examination report, the RO reduced the evaluation 
of the veteran's service-connected residuals of a left 
shoulder strain to zero percent, effective October 1, 1979.

The veteran appealed, objecting to the reduction, and in 
December 1979 he testified at a hearing conducted before RO 
personnel.  At the outset of the proceeding, a hearing 
officer noted that the issue on appeal was the reduction in 
the evaluation of the veteran's left shoulder disability.  
During the hearing, the veteran challenged the adequacy of 
the May 1979 VA examination.  In addition, he testified that 
he received regular VA treatment for his left shoulder 
disability, and in fact, that VA prescribed several 
medications to treat his left shoulder disability, which he 
took daily.  Indeed, he reported that his pain was so severe 
that it affected his ability to sleep, waking him up at 
night, and stated that he "could not do without the pain 
medications."

VA outpatient treatment records, dated from June to October 
1979, confirm that the veteran received treatment for left 
shoulder pain.  An October 1979 entry reflects that a 
physician indicated that the veteran's left shoulder pain had 
continued upon activity, and that he had had this pain since 
suffering a severe left shoulder strain during service.  
Following his evaluation, the physician diagnosed the veteran 
as having a symptomatic left shoulder disability.

Following the RO's issuance of a Statement of the Case in 
February 1980, in which it noted the veteran's contention 
that he had left shoulder disability, the RO confirmed and 
continued the noncompensable evaluation, and the veteran 
filed a Substantive Appeal, perfecting his appeal.  In his 
Substantive Appeal, he again challenged the propriety of the 
reduction and stated that his left shoulder pain was 
sometimes unbearable and that it would be "almost impossible 
to get along without medication."  He added that although 
his rating was reduced based on the May 1979 examiner's 
finding that he had full range of motion, his condition had, 
in fact, not improved, and emphasized that he relied on pain 
medications because of his continuing left shoulder pain.  
Finally, he stated, "I beg you to please consider my appeal 
to restore my 10% disability compensation."

In May 1980, the veteran testified at another hearing 
conducted before RO personnel.  At the outset of the 
proceeding, a hearing officer acknowledged the contents of 
the veteran's Substantive Appeal.  The veteran again 
challenged the adequacy of the May 1979 VA examination.  The 
veteran also discussed his in-service left shoulder injury 
and reiterated that he had suffered from chronic left 
shoulder pain since that time, which he treated with 
medications prescribed by VA.  As a result, he testified that 
he was no longer able to participate in sports, something he 
previously enjoyed, and cited baseball and football as his 
favorites.  Further, the veteran again reported that his 
sleep was impaired due to his left shoulder pain.

In October 1980, the veteran was afforded another formal VA 
examination.  The physician noted the veteran's history of 
suffering a left shoulder strain during service and his 
complaints of chronic left shoulder pain since that time.  He 
reported that the veteran exhibited guarding while removing 
his shirt and had "variable" ranges of his left shoulder, 
indicating that his left arm motion was limited by pain.  
There was no crepitation, spasms, atrophy or tenderness.  The 
diagnosis was residual strain of the left shoulder, by 
history.

In a statement, dated later that month, the veteran reported 
that he had learned to live with his pain as part of his 
daily living, and that although at times it was severe, he 
relied on medications for some relief.  He added that he was 
unable to use his left arm "strenuously," and that he had 
to take his left shoulder disability into account when 
dressing himself each day.

Analysis

In its July 1979 rating decision and subsequent rating 
actions during the course of the appeal, the RO framed the 
issue as involving the evaluation of the veteran's left 
shoulder disability rather than whether a reduction was 
warranted.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
consistently declared that it erroneous for VA to fail to 
characterize a claim contesting a reduction in a rating as 
such.  See Snyder v. Gober, 14 Vet. App. 154 (2000); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  That alone, however, 
is not dispositive; rather the of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have each held that they look beyond VA's framing of 
the issue to determine whether the decision considered the 
relevant evidence as well as the pertinent laws and 
regulations governing reductions.  See Herndon v. Principi, 
311 F.3d 1121, 1124-25 (Fed. Cir 2002); Johnson v. West, 11 
Vet. App. 240, 241-42 (1998).  

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).   In 
reducing the evaluation of the veteran's left shoulder 
disability to 10 percent, the RO neither cited to nor 
discussed 38 C.F.R. § 3.344, the pertinent regulation in 
effect at that time governing the reduction of the evaluation 
of a disability that was in effect for five or more years.  

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the Court held that 38 C.F.R. 
§ 3.344(a) contains four distinct criteria, each of which 
must be satisfied, before the reduction of an evaluation that 
has been in effect for at least five years can be 
effectuated.  In that case, the Court explained why none of 
the four criteria identified in the regulation were complied 
with.  In doing so, the Court termed "cursory" VA's 
conclusion that the examination upon which the reduction was 
predicated was "full and complete."  The Court held that 
the reduction was void ab initio, reversed the Board's 
decision, and remanded the matter for the reinstatement of 
the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 
Vet. App. 320 (1995), the Court noted that, in affirming the 
RO's action in reducing a rating that had been effective for 
more than five years, the Board failed to discuss the 
applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, 
the Court concluded that the criteria were not satisfied.  
The Court held, "Where, as here, the Court finds that VA has 
reduced a veteran's rating without observing applicable laws 
and regulation, such a rating is void ab initio and the Court 
will set it aside as not in accordance with the law."  Id. 
at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 
(1996), the Court indicated that, although the Board 
"recognized that a more thorough examination was required 
under 38 C.F.R. § 3.344(a)," in its decision, the Board 
"simply omitted" that requirement of the regulation.  
Citing Kitchens, the Court reversed the Board's decision and 
ordered that the rating be reinstated because the reduction 
was accomplished without compliance with the applicable laws 
and regulations.  Id. at 73.  More recently, in Greyzck v. 
West, 12 Vet. App. 288 (1999), the Court observed that the 
regulatory language in 38 C.F.R. § 3.344(a) had not changed 
since its adoption in February 1961 and, citing Brown and 
Kitchens, declared that it had consistently held that where 
VA reduces a disability rating without complying with 
applicable VA regulations, the reduction is void ab initio.  
Id. at 292. 

In any event, where, as here, the disability rating was in 
effect for five years or more, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown, 5 
Vet. App. at 420-22.

In this case, the objective medical evidence shows that, 
since at least July 3, 1974, the veteran has had recurrent 
left shoulder pain that has required regular use of 
medications prescribed by VA to ameliorate this symptom.  
Further, this evidence is consistent with the veteran's 
statements and sworn December 1979 and May 1980 testimony, 
and fails to disclose that the veteran's residuals of a left 
shoulder strain underwent a material improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life.  In the absence of evidence of sustained, 
material improvement, the rating for the veteran's left 
shoulder disability cannot be reduced.  38 C.F.R. § 3.344(a).  
Accordingly, the July 1979 reduction cannot be sustained and 
the 10 percent evaluation for the veteran's residuals of a 
left shoulder strain must be restored.


ORDER

Effective October 1, 1979, the veteran's 10 percent rating 
for his residuals of a left shoulder strain is restored; the 
benefit sought on appeal is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


